It is a distinct honour for me to address this forum. 
I would like to extend my sincere congratulations to 
Mr. John Ashe on his assumption of the presidency of 
the General Assembly at its sixty-eighth session. I am 
certain that under his leadership, the Assembly will 
successfully define the post-2015 development agenda 
at this session. I would also like to express my deepest 
respect to the Secretary-General for his significant 
contributions to the continuing work of the United 
Nations.

Over the past 100 years, the miraculous advances 
of science and technology have changed our world 
profoundly, making it appear smaller. People’s lives 
have improved. Yet along with those accomplishments 
have come latent dangers. The long-standing dream 
shared by people across the world of living a safe, 
peaceful, prosperous and happy life free from hunger 
remains far from achieved.

Humankind yearns for peace, so why is it that 
many regions remain under the constant threat of 
disputes, conflicts and wars? The global economy is 
growing, so how is it that billions of people still live in 
abject poverty? Science and technology have brought 
about outstanding advancement, so why have natural 
disasters, epidemics and pollution become increasingly 
severe and unpredictable? Those questions impose an 
enormous responsibility on all of us, as the community 
of nations.

Throughout history, wars have destroyed many 
civilizations. In only the past 100 years, two world 
wars and many others — including that in Viet 
Nam — have cost millions of lives and produced 
devastating consequences over generations. While 
peace, cooperation and development are the dominant 
trend, the threat of war is ever present. 

Violence in the Middle East and North Africa is of 
grave concern. The latest instance in Syria, involving 
the use of chemical weapons, needs to be strongly 
condemned. We must give peace every possible chance 
and find solutions to eliminate chemical weapons, in 
accordance with international law and United Nations 
resolutions. 

Unpredictable developments in the Korean 
peninsula persist. Territorial disputes still rage in the 
East China Sea and South China Sea. Just one single 
incident or ill-conceived act could trigger conflict, or 
even war.

In the East China Sea, through which over half 
of the world’s shipping passes, maintaining maritime 
security and freedom of navigation is critical, not only 
to the region but to the world. Viet Nam consistently 
pursues a policy of peaceful resolution of disputes to 
defend its legitimate interests and fully respect those of 
the global community, in accordance with international 
law, the 1982 United Nations Convention on the Law 
of the Sea, the Declaration on the Conduct of Parties 
in the South China Sea, other regional agreements, and 
efforts to elaborate a code of conduct.

Ho Chi Minh used the words of Thomas Jefferson 
in Viet Nam’s Declaration of Independence:



“All men are created equal. They are endowed 
by their Creator with certain inalienable rights; 
among these are life, liberty and the pursuit of 
happiness”. 
All human life is precious, irrespective of race, religion 
or gender. Taking a single life causes heart-breaking 
pain to any family, be it here in Manhattan or far away 
in a remote corner of the Earth. Therefore, any effort 
to prevent conflict must be valued and supported. Any 
effort to preserve peace must be fully exhausted. Any 
act to provoke war must be condemned and stopped. A 
physician must do whatever is possible to cure a patient 
if there is but a glimpse of life left. And we must devote 
all of our efforts to preserving peace if there is but a 
feeble sign that war can be averted, for war will take the 
life of not only one, but many people, including many 
women and children.
Peace can be built and preserved only when 
all countries respect each other’s independence, 
sovereignty and cultural traditions, without imposing 
one’s own morality on another. Conflict and war can be 
averted only if we eliminate actions that run counter to 
the Charter of the United Nations and international law, 
dominance and power politics. 

Strategic trust among nations must be constantly 
nurtured with honesty, sincerity and concrete actions. 
In the lifting of the embargo against Cuba or the 
recognition of the right of the Palestinian people to 
self-determination, for example, the role of the United 
Nations and the Security Council should be promoted. 
The international community expects the major Powers 
to set an example for others in peacebuilding. The 
Security Council should be the fulcrum in building 
consensus for driving all nations to join hands in 
preserving peace. The deadly hand of war, conflict, 
terrorism and violence lies in wait to take the lives 
of hundreds, thousands or even millions of innocent 
people. Let us not offer war a hand or look away. Let 
us stop it.

I share the Secretary-General’s view that the 
Millennium Development Goals are our most successful 
endeavour against hunger and poverty to date, but let us 
not forget that close to 40 per cent of global wealth rests 
in the hands of no more than 1 per cent of the world’s 
population. The gap between rich and poor continues 
to widen. Over 1 billion people still live in extreme 
poverty. Hundreds of millions of people, especially 
children, continue to be hungry and food insecure, 
ill and without basic medicines, and they face a grim 
future due to the lack of educational opportunities.

At the same time, deforestation, exhaustive 
exploitation of natural resources, pollution and other 
factors have led to global warming, rising sea levels, 
unpredictable weather, natural disasters and new 
epidemics. Those grave dangers are driving poorer 
nations into deeper destitution.

We must rally together to escape poverty, fight 
disease, protect the environment, respond to natural 
disasters and build a greener and more just world. 
Poor countries and peoples need to lift themselves out 
of poverty with the help of wealthier people and more 
developed countries. That help must arise not only from 
a sense of philanthropy — as we say in Viet Nam, whole 
leaves wrap torn ones — but above all from a sense of 
responsibility and understanding of our joint destiny. 
After all, poorer people and nations have contributed 
to the wealth of richer nations and people, and they 
deserve a more prosperous future.

I urge the global community to craft, with a sense 
of responsibility and humanity, an ambitious post-
2015 development agenda and to redouble our efforts 
to promote peace, to end hunger and poverty and to 
protect our planet. Together we can develop a road map 
of actions for poorer nations to effectively participate 
in international agreements and institutions and to 
face and overcome global challenges and dangers in 
the spirit of the motto adopted by Alexandre Dumas’s 
musketeers — “One for all and all for one”.

As a Vietnamese, what I have shared with the 
Assembly comes from experiences soaked in sweat 
and blood. Just a few decades ago, the very name “Viet 
Nam” was synonymous with war, division, blood and 
tears. A remote country called Viet Nam suffered 
15 million tons of bombs — four times the amount used 
in the Second World War. Each Vietnamese bore nearly 
10 times his or her weight in bombs, not to mention our 
population’s suffering from over 70 million litres of the 
silent but deadly Agent Orange/dioxin compound.

According to a traditional Vietnamese expression, 
benevolence triumphs over brutality and virtue drives 
out tyranny. With courageous sacrifice and creativity 
and with the support of peace-loving people, nations 
and international organizations, Viet Nam has defended 
its independence, united and rebuilt from the ashes of 
war, and left the past behind to become an active and 
responsible member of the international community.



Viet Nam has integrated the Millennium Development 
Goals into the formulation and implementation of our 
development strategy, and it has balanced economic 
development and social security. We have received a 
United Nations Food and Agriculture Organization 
award for our outstanding achievements in poverty 
reduction, Because we consider people the goal 
and centre of development, Viet Nam pays special 
attention to providing health care, education and the 
means of communication even for people in remote, 
underdeveloped areas and among our ethnic minorities.

Viet Nam is working actively with other members of 
the Association of Southeast Asian Nations community 
to build it into a common house for all South-East 
Asian nations that were once deeply divided by war. 
That work vividly embodies our aspirations to a bright 
future of peace, cooperation and prosperity, to unity in 
diversity, and to the accomplishment of the Millennium 
Development Goals.

Having survived devastating wars of aggression 
and extreme poverty, our aspirations to peace and 
prosperity burn ever more brightly. We are committed 
to doing more to participate in peacebuilding, poverty 
reduction, environmental protection and other efforts. 
We stand ready to join United Nations peacekeeping 
operations. We are willing to share our resources and 
experience as a tribute to the international friends who 
have supported us in our struggle for independence, 
unification and poverty reduction. 

Viet Nam remains and always will be a reliable 
partner and responsible member of the international 
community. In the area of food, for example, Viet 
Nam, a country that has traditionally suffered from 
hunger, has become a leading rice exporter. We have 
achieved national food security but consider it our 
responsibility to help maintain global food security. 
We not only export, but also help countries to become 
self-reliant in food production, as we have done in 
Cuba, Mozambique, Angola, Mali, Madagascar, 
Myanmar and elsewhere. We hope developed countries 
and international organizations will participate in 
supporting similar programmes as a meaningful and 
substantive multiparty model of cooperation.

I am deeply convinced that the post-2015 
development agenda will be created and finalized 
for a world free from war and hunger and devoted to 
peace and cooperation, for sustainable development 
and prosperity for humankind, and for our evergreen 
planet. Viet Nam commits itself to that purpose.
